IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: D.L.-P.H., A MINOR                 : No. 266 WAL 2019
                                          :
                                          :
PETITION OF: J.C.(A.)G., NATURAL          : Petition for Allowance of Appeal from
MOTHER                                    : the Order of the Superior Court

IN RE: T.R.H., A MINOR                    : No. 267 WAL 2019
                                          :
                                          :
PETITION OF: J.C.(A.)G., NATURAL          : Petition for Allowance of Appeal from
MOTHER                                    : the Order of the Superior Court

IN RE: T.L.L.H., A MINOR                  : No. 268 WAL 2019
                                          :
                                          :
PETITION OF: J.C.(A.)G., NATURAL          : Petition for Allowance of Appeal from
MOTHER                                    : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.